Title: Thomas Jefferson to Benjamin Rush, 8 April 1813
From: Jefferson, Thomas
To: Rush, Benjamin


          Dear Sir Monticello Apr. 8. 13.
          I should not so soon have troubled you with a reply to your friendly favor of Mar. 15. but for your saying that ‘if I wish to look into your work on the diseases of the mind you will send me a copy.’ I read with delight every thing which comes from your pen, and the subject of this work is peculiarly interesting. the book by Bishop Porteous which you were so kind as to inclose me, was safely recieved & disposed of,
			 as you wished, to
			 mrs Randolph’s children. they are all great readers, and when permitted by domestic exercises, recur eagerly to
			 their books.again & ever affectionately yours
          Th:
            Jefferson
        